Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2017 is filed before the mailing date of the Non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir.

1995). See MPEP 2004.

Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores real world conditions under which, applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).

The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant  to proof which cited references is closest to the claimed invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 16, 37, 49-54, 56-57, 60, 72, 73, 75, 80, 81, 85, 87-88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (US 20160026060).

Regarding claim 1 Koo teach an apparatus for display, the apparatus (fig. 1) comprising: 
a tintable window; and a transparent display registered with the tintable window, which registration includes (i) the transparent display being disposed fully or partially coextensive with the tintable window and/or (ii) the transparent display and the window being configured for symbiotic utilization ([0052] Referring to FIG. 1, an electro-chromic panel 100 may include a detection layer 40 and an electro-chromic layer 42. The detection layer 40 is a transparent layer. The detection layer 40 detects a wireless signal or a touch signal. To this end, the detection layer 40 may include a plurality of detection areas 40a as illustrated in FIG. 2. The detection areas 40a form an array. Each of the detection areas 40a may include a sensor 40b. The sensor 40b may be a touch sensor and/or wireless signal detection sensor. The wireless signal detection sensor may be an optical sensor, for example, an infrared sensor. The electro-chromic layer 42 may operate in a transmission mode (or transparent mode) or a reflective mode (or mirror mode) according to a voltage applied to a transparent electrode).

Regarding claim 2 Koo teach wherein the tintable window comprises a first lite, a second lite, and an electrochromic device disposed on the first lite (fig. 1, [0052] [0053] fig. 1 and fig. 3), and wherein the transparent display is disposed on and/or registered with the second lite (fig. 1, [0052]).

Regarding claim 8 Koo teach wherein the transparent display 1Attorney Docket No: VIEWP103AUSSerial No.: 16/608,157Supp. Preliminary Amendment is an organic light emitting diode (OLED) display ([0066]).

Regarding claim 16 Koo teach wherein the transparent display includes a passive coating that is substantially transparent to an observer and reflects projected light ([0052]).

Regarding claim 37 Koo teach a system for display, the system comprising: a network (fig. 6) configured to: 
(A) operatively couple to a tintable window and to a transparent display registered with the tintable window, which registration includes (i) the transparent display being disposed fully 3Attorney Docket No: VIEWP103AUS Serial No.: 16/608,157 Supp. Preliminary Amendment or partially coextensive with the tintable window and/or (ii) the transparent display and the window being configured for symbiotic utilization; and (B) transmit instructions, to control an optical state of at a) the tintable window and/or (b) the transparent display ([0052] Referring to FIG. 1, an electro-chromic panel 100 may include a detection layer 40 and an electro-chromic layer 42. The detection layer 40 is a transparent layer. The detection layer 40 detects a wireless signal or a touch signal. To this end, the detection layer 40 may include a plurality of detection areas 40a as illustrated in FIG. 2. The detection areas 40a form an array. Each of the detection areas 40a may include a sensor 40b. The sensor 40b may be a touch sensor and/or wireless signal detection sensor. The wireless signal detection sensor may be an optical sensor, for example, an infrared sensor. The electro-chromic layer 42 may operate in a transmission mode (or transparent mode) or a reflective mode (or mirror mode) according to a voltage applied to a transparent electrode).

Regarding claim 49 Koo teach wherein network is configured to operatively couple to one or more sensors (claim 2, also [0087]).

Regarding claim 50 Koo teach wherein the network is configured for transmitting 4Attorney Docket No: VIEWP103AUS Serial No.: 16/608,157 Supp. Preliminary Amendment instructions received through sound, touch and/or gesture recognized at least in part by using the one or more sensors ([0087])).

Regarding claim 51 Koo teach wherein registration of the transparent display with the tintable window includes the transparent display being disposed fully or partially coextensive with the tintable window (fig. 1, [0052]).

Regarding claim 52 Koo teach wherein registration of the transparent display with the tintable window includes the transparent display and the window being configured for symbiotic utilization (fig. 1, [0052]).

Regarding claim 53 Koo teach wherein registration of the transparent display with the tintable window includes (i) the transparent display being disposed fully or partially coextensive with the tintable window and (ii) the transparent display and the window being configured for symbiotic utilization (fig. 1, [0052]).

Regarding claim 54 Koo teach wherein the tintable window and transparent display are configured for symbiotic utilization at least in part by being configured to communicate status of the tintable window and of the transparent display during their operation ([0054] The transparent electrodes 62b may be, for example, an ITO film or another transparent conductive oxide film that is equivalent or similar to the ITO film may be provided instead of the ITO film. The ion storage layer 64 stores hydrogen ions needed for generating electro-chrome. The ion storage layer 64 may be, for example, a tungsten oxide (WOx) film. When a positive (+) voltage is applied to a selected one of the transparent electrodes 62b, hydrogen ions (protons) included in an area 64a of the ion storage layer 64 corresponding to the selected one of the transparent electrodes 62b are moved above the ion storage layer 64 to arrive at the active layer 80 via the electrolyte layer 66 and the catalyst layer 68. Accordingly, the ion storage layer 64 and the active layer 80 are in a transparent state. Reversely, when a negative (−) voltage is applied to the selected one of the transparent electrodes 62b, hydrogen ions at the active layer 80 are moved to the ion storage layer 64. As a result, the active layer 80 returns to metal intrinsic properties. The ion storage layer 64 is in a deep blue state again due to the hydrogen ions and is colored to be opaque).

Regarding claim 56 Koo teach an apparatus for controlling a window and a transparent display, the apparatus comprising at least one controller configured to: (A) operatively couple to a tintable window and to a transparent display registered with the tintable window (fig. 1), which registration includes (i) the transparent display being disposed fully or partially coextensive with the tintable window and/or (ii) the transparent display and the window being configured for symbiotic utilization; and 5Attorney Docket No: VIEWP103AUS Serial No.: 16/608,157 Supp. Preliminary Amendment (B) control, or direct control of, an optical state (a) of the tintable window and (b) of the transparent display ([0052] Referring to FIG. 1, an electro-chromic panel 100 may include a detection layer 40 and an electro-chromic layer 42. The detection layer 40 is a transparent layer. The detection layer 40 detects a wireless signal or a touch signal. To this end, the detection layer 40 may include a plurality of detection areas 40a as illustrated in FIG. 2. The detection areas 40a form an array. Each of the detection areas 40a may include a sensor 40b. The sensor 40b may be a touch sensor and/or wireless signal detection sensor. The wireless signal detection sensor may be an optical sensor, for example, an infrared sensor. The electro-chromic layer 42 may operate in a transmission mode (or transparent mode) i.e. optical state, or a reflective mode (or mirror mode), i.e. optical state, according to a voltage applied to a transparent electrode).

Regarding claim 57 Koo teach wherein the at least one controller is a plurality of controllers forming a hierarchical control system comprising at least three hierarchical control levels (fig. 6, [0071] The processor 72 transmits to a timing controller 74 data about an information signal, for example, an image signal, to be displayed in a given (or alternatively, predetermined) area of the display panel 120 corresponding to the first area A11, according to a result of the analysis of the operational signal. When information is displayed in the given (or alternatively, predetermined) area of the display panel 120 corresponding to an area other than the first area A11, for example, the second area A22, the processor 72 may transmit to the timing controller 74 data about the position and size of the given (or alternatively, predetermined) area of the display panel 120 corresponding to the second area A22 with information data to be displayed. The timing controller 74 that controls a display signal performs timing control on a display signal for information to a signal suitable for the display panel 120 where information is to be displayed and outputs a timing controlled signal to a display driver integrated circuit (DDIC) 76. The DDIC 76 converts the signal output from the timing controller 74 to data about a drive voltage of the display panel 120 where information is to be displayed and transmits the data to the display panel 120. The display panel 120 displays the information in the given (or alternatively, predetermined) area of the display panel 120 corresponding to the first area A11 of electro-chromic panel 110, according to the data provided by the DDIC 76).

Regarding claim 60 Koo teach wherein the transparent display 1Attorney Docket No: VIEWP103AUSSerial No.: 16/608,157Supp. Preliminary Amendment is an organic light emitting diode (OLED) display ([0066]).



Regarding claim 72 Koo teach a non-transitory computer readable program instructions (fig.6, [0073] the readout IC 70) for controlling a tintable window and a transparent display, the non-transitory computer readable program instructions, when read by one or more processors (fig. 6, processor 72), cause the one or more processors to execute operations comprising controlling, or directing control of, an optical state (a) of the tintable window and (b) of the transparent display, which one or more processors are operatively coupled to the tintable window and to the transparent display that is registered with the tintable window (fig. 6), which registration includes (i) the transparent display being disposed fully or partially coextensive with the tintable window and/or (ii) the transparent display and the window being configured for symbiotic utilization ([0052] Referring to FIG. 1, an electro-chromic panel 100 may include a detection layer 40 and an electro-chromic layer 42. The detection layer 40 is a transparent layer. The detection layer 40 detects a wireless signal or a touch signal. To this end, the detection layer 40 may include a plurality of detection areas 40a as illustrated in FIG. 2. The detection areas 40a form an array. Each of the detection areas 40a may include a sensor 40b. The sensor 40b may be a touch sensor and/or wireless signal detection sensor. The wireless signal detection sensor may be an optical sensor, for example, an infrared sensor. The electro-chromic layer 42 may operate in a transmission mode (or transparent mode) or a reflective mode (or mirror mode) according to a voltage applied to a transparent electrode).

Regarding claim 73 the limitations are similar to claim 57 so rejected same way.


Regarding claim 75 Koo teach wherein the operations comprise controlling, or directing control of the optical state of the tintable window based at least in part on the optical state of the transparent display ([0052] electro-chromic layer 42 may operate in a transmission mode (or transparent mode) or a reflective mode (or mirror mode) according to a voltage applied to a transparent electrode).

Regarding claim 80 Koo teach wherein control instructions control an optical state of the tintable window based at least in part on an optical state of the transparent display ([0052] electro-chromic layer 42 may operate in a transmission mode (or transparent mode) or a reflective mode (or mirror mode) according to a voltage applied to a transparent electrode).

Regarding claim 81 Koo teach wherein a network (fig. 6) is configured to transmit user input for controlling an optical state of the transparent display and/or of the tintable window (0086] On the other hand, the area to be mode switched and the size of the area may be determined by a user in the transmission mode operation or the reflective mode operation).

Regarding claim 85 the limitations are like claim 72 so rejected same way.

Regarding claim 87 the limitations are like claim 80 so rejected same way.

Regarding claim 88 the limitations are like claim 81 so rejected same way.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in light of Smithwick (US 20140333899).
Regarding claim 5 Koo teach transparent display.
But silent on pixelated display.
However, Smithwick teach pixelated display ([0051]).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Smithwick so that it may include pixelated display.
The motivation is to provide projection display screen which may be chosen to turn from transparent to opaque when operated.

Regarding claim 10 Koo in light of Smithwick teach wherein the transparent display is an electrowetting display comprising a plurality of pixels, wherein each pixel comprises at least one cell that can be oscillated between a transparent state and an opaque state (Smithwick: [0051] As the photosensors 526 are likely … here photosensors are interdigitated to switch the electrowetting cell from transparent to opaque (or vice versa), and the optically addressed electrowetting screen is then used as a mask to be used in conjunction with a reflected, scattered, or emissive color image).

Claim(s) 55, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in view of Kwon (US 20140267384).
Regarding claim 55 Koo teach transparent display.
Koo is silent on display configured to communicate status during operation include color of the tintable window in conjunction with content displayed.
However, Kwon teach display configured to communicate status during operation include color of the tintable window in conjunction with content displayed ([0099]).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Kwon so that it may include display configured to communicate status during operation include color of the tintable window in conjunction with content displayed.
The motivation is to provide a display apparatus which displays an image arrangement condition list.
Regarding claim 60 Koo in view of Kwon teach wherein the at least one controller is configured to display (fig. 6), or direct display of, a graphical user interface (kwon: [0063] FIG. 3A is a conceptual view of a display apparatus …  controller 110 may control the touch screen 190 to display a user interface screen 300 enabling the selection of an image arrangement condition) on the transparent display.

Claim(s) 59, 74, 86 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in light of Kwon (US 20140267384) and further in view of Jang (US 20060279518).
Regarding claim 59 Koo in view of Kwon teach wherein the at least one controller (fig. 6) is configured to display, or direct display of, the graphical user interface that includes options (Kwon; [0063] FIG. 3A).
Bur silent on graphical user interface that includes options controlling optical state of the window.
However, Jang teach graphical user interface that includes options controlling optical state of the window (fig. 4A-4B, brightness regulation).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Jang so that it may include graphical user interface that includes options controlling optical state of the window.
The motivation is to brightness control to reduce energy consumption.

Regarding claim 74 the limitations are similar to claim 59 so rejected same way.

Regarding claim 86 the limitations are similar to claim 59 so rejected same way.



Claim(s) 61-63, 69, 76, 79 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in light of FRIEDMAN (CN 103168269).
Regarding claim 61 Koo teach OLED display.
Koo is silent on wherein the at least one controller is configured to control, or direct control of, the optical state of the [[OLED]] display to provide light to an interior environment and/or to an exterior environment of a building in which the [[OLED]] display is disposed.
However, Friedman teach the at least one controller ([0046]) is configured to control, or direct control of, the optical state of the [[OLED]] display to provide light to an interior environment and/or to an exterior environment of a building in which the OLED display is disposed ([0009] In one embodiment, at least one of first and second electrochromic device is a two-state electrochromic device, are two states of first electrochromic device and the second electrochromic device in some embodiments, and the window unit has four optical states. In one embodiment, when installing the first substantially transparent substrate window unit of the external facing to the room or building and the second substantially transparent substrate facing the interior of the room or building. In one embodiment, each one of the first and second electrochromic devices have high transmissive state and low transmissive state, and in particular embodiments, the transmittance of the low transmission state of the second electrochromic device is higher than the transmission rate of the transmission state of the first electrochromic device. In one embodiment, the transmittance of the low transmission state of the first electrochromic device is between about 5% and about 15%, the transmittance of the high transmission state of the first electrochromic device is between about 75% and about 95%; transmittance second electrochromic device with low transmissive state is between about 20% and about 30%, the transmittance of the high transmission state of the second electrochromic device is between about 75% and about 95%, for the purpose of this embodiment, the transmission state of the device comprises transmittance of substrate in the construction of).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Friedman so that it may include wherein the at least one controller is configured to control, or direct control of, the optical state of the [[OLED]] display to provide light to an interior environment and/or to an exterior environment of a building in which the [[OLED]] display is disposed.
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Friedman so that it may include wherein the at least one controller is configured to control, or direct control of, the optical state of the [[OLED]] display to provide light to an interior environment and/or to an exterior environment of a building in which the [[OLED]] display is disposed.
The motivation is to provide optical states through electrochromic technology.

Regarding claim 62 Koo in view of Friedman teach wherein the at least one controller (Friedman: [0046]) is configured to control, or direct control of, the optical state of the tintable window based at least in part on the optical state of the transparent display (Friedman: [0006]).

Regarding claim 63 Koo in view of Friedman teach wherein the at least one controller is configured to control the optical state of the transparent display based at least in part on a user input (Friedman: [0006]).

Regarding claim 69 Koo in view of Friedman teach wherein the at least one controller is configured to (i) operatively coupled to an environmental sensor, and (ii) control, or direct control of, an environment of a building in which the tintable window is disposed based at least in part on mesurements of the environmental sensor (Friedman: [0077] Referring to FIG. 5 again, the voltage power supply 516 typically is a low-voltage power supply, and may be configured to operative in combination with radiation and other environmental sensor. voltage supply 516 may also be configured to communicate with the energy management system, such as according to some factors (e.g., environmental conditions of date, time and measurement computer system) to control an electrochromic device connection. The energy management system with large area electrochromic devices (i.e., electrochromic window) can greatly reduce the energy consumption of the building).

Regarding claim 76 the limitations are similar to the claim 63 so rejected same way.

Regarding claim 79 the limitations are similar to the claim 69 so rejected same way.


Claim(s) 64, 48, 77, 82, 89 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in view of FRIEDMAN (CN 103168269) and further Baek (KR 20060069742).

Regarding claim 64 Koo does not expressly teach wherein the at least one controller is configured to (i) receive user input from a mobile device in communication with the controller via a web-based application, and (ii) operatively couple to the mobile device.
However, Baek teach wherein the at least one controller is configured to (i) receive user input from a mobile device in communication with the controller via a web-based application, and (ii) operatively couple to the mobile device (Abstract: The present invention is a light installed in the home or room on the outside of the technology for remote control via the Internet or mobile phone relates. The present invention receives the light control commands from the user via the Internet or cellular phone, a light controller 30 side transmits the lighting control data, and therefrom indicating the success / failure of the light control operation to receive the data or success data fail and a server (10); And the interface 20 that interfaces a variety of data between the server 10 and the lamp controller (30); Then outputs a control signal for the interface unit 20 receives the lighting control data received from the server 10 via the light to turn on or off, control light to determine the result of transmitting the success).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Baek teaching so that it may include wherein the at least one controller is configured to (i) receive user input from a mobile device in communication with the controller via a web-based application, and (ii) operatively couple to the mobile device.
The motivation is to provide user friendly interaction for the end user.
Regarding claim 48 the limitations are similar to the claim 64 so rejected same way.

Regarding claim 77 the limitations are similar to the claim 64 so rejected same way.
Regarding claim 82 the limitations are similar to the claim 64 so rejected same way.
Regarding claim 89 the limitations are similar to the claim 64 so rejected same way.


Claim(s) 65 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in view of FRIEDMAN (CN 103168269) and further Andersen (US 20160330042).
Regarding claim 65 Koo does not expressly teach wherein the at least one controller is configured to (i) 6Attorney Docket No: VIEWP103AUS Serial No.: 16/608,157 Supp. Preliminary Amendment operatively couple to a microphone, and (ii) receive, or direct receipt of, the user input via the microphone.
However, Andersen teach wherein the at least one controller is configured to (i) 6Attorney Docket No: VIEWP103AUS Serial No.: 16/608,157 Supp. Preliminary Amendment operatively couple to a microphone, and (ii) receive, or direct receipt of, the user input via the microphone ([0058]).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Andersen teaching so that it may include wherein the at least one controller is configured to (i) 6Attorney Docket No: VIEWP103AUS Serial No.: 16/608,157 Supp. Preliminary Amendment operatively couple to a microphone, and (ii) receive, or direct receipt of, the user input via the microphone.
The motivation is to provide home automation system comprises a central processing unit controlling a network in communication with a plurality of smart devices.

Claim(s) 66, 78, 83, 90 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in view of FRIEDMAN (CN 103168269) and further Jang (US 20060279518).
Regarding claim 66 Koo does not expressly teach wherein the at least one controller is configured to (i) operatively couple to a touch sensor, and (ii) receive, or direct receipt of, the user input via the touch sensor.
However, Jang teach wherein the at least one controller (fig. 1) is configured to (i) operatively couple to a touch sensor ([0050]), and (ii) receive, or direct receipt of, the user input via the touch sensor (fig. 4a-4b).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Jang teaching so that it may include wherein the at least one controller is configured to (i) operatively couple to a touch sensor, and (ii) receive, or direct receipt of, the user input via the touch sensor.
The motivation is to provide brightness control to reduce energy consumption.
Regarding claim 78 the limitations are similar to the claim 66 so rejected same way.
Regarding claim 83 the limitations are similar to the claim 66 so rejected same way.
Regarding claim 90 the limitations are similar to the claim 66 so rejected same way.



Claim(s) 67, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in view of FRIEDMAN (CN 103168269) and further Kikkeri (US 20120268369).
Regarding claim 67 Koo does not teach wherein the at least one controller is configured to (i) operatively couple to a camera, and (ii) receive, or direct receipt of, the user input via detecting motion using the camera.
However, Kikkeri teach wherein the at least one controller is configured to (i) operatively couple to a camera (fig. 2), and (ii) receive, or direct receipt of, the user input via detecting motion using the camera ([0022]-[0023]).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of Kikkeri teaching so that it may include wherein the at least one controller is configured to (i) operatively couple to a camera, and (ii) receive, or direct receipt of, the user input via detecting motion using the camera.
The motivation is to provide user interacting with a gesture detection region to provide information to computing device components.

Regarding claim 68 Koo in view of Kikkeri teach wherein the motion comprises a user gesture (Kikkeri :[0017] FIG. 5 is a flow diagram showing example steps for relative gesture detection including using hover timing to determine whether to trigger an event with respect to a displayed control).

Claim(s) 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in view of FRIEDMAN (CN 103168269) and further OKAYAMA (JP H06242044).
Regarding claim 70 Koo does not teach wherein the environmental sensor is configured to detect at least one chemical.
However, OKAYAMA teach wherein the environmental sensor is configured to detect at least one chemical (FIG. 3 schematically shows an electric circuit of a conventional environment sensor that detects, for example, a gas or the like).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of OKAYAMA teaching so that it may include wherein the environmental sensor is configured to detect at least one chemical for the purpose of provide environmental safety.
Regarding claim 71 Koo in view of OKAYAMA teach wherein the environmental sensor comprises a gas sensor (OKAYAMA: FIG. 3 schematically shows an electric circuit of a conventional environment sensor that detects, for example, a gas or the like).


Claim(s) 84-91 is/are rejected under 35 U.S.C. 103 as being unpatentable Koo (US 20160026060) in view of HE (CN 103701694).
Regarding claim 84 Koo does not teach wherein the network is configured to (i) operatively coupled to an environmental sensor, and (ii) transmit instructions to control an environment of a building in which the tintable window is disposed based at least in part on mesurements of the environmental sensor.
However, He teach wherein the network is configured to (i) operatively coupled to an environmental sensor, and (ii) transmit instructions to control an environment of a building in which the tintable window is disposed based at least in part on mesurements of the environmental sensor ([0055]).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Koo in light of He teaching so that it may include wherein the network is configured to (i) operatively coupled to an environmental sensor, and (ii) transmit instructions to control an environment of a building in which the tintable window is disposed based at least in part on mesurements of the environmental sensor for the purpose of providing intelligent building control system.

Regarding claim 91 the limitations are similar to the claim 84 so rejected same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Sudo US 20160255279.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625